Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONFIDENTIAL TREATMENT REQUESTED UNDER C.F.R SECTIONS 200.80(b)(4), 200.83, 230.406 AND 5 U.S.C.A. § 522(b)(4). **** INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION. SULFUR SUPPLY AGREEMENT entered into by and between PEMEX GAS Y PETROQUIMICA BASICA (Seller), represented herein by ****, acting as **** for Basic Petrochemical Products, that is assigned to the Underdirectorate of Liquefied Gas and Basic Petrochemicals, and INNOPHOS FOSFATADOS DE MEXICO, S. DE R.L. DE C.V. (Purchaser), represented herein by Messrs. Pablo Gerardo Lopez Sanchez and Jose Ramon Gonzalez de Salceda y Urbina, both acting as Legal Representatives, pursuant to the following Representations and Sections: R E C I T A L S Seller represents as follows: I. That it is a decentralized public entity of the Government-Controlled Public Administration of the United Mexican States Federal Government with a technical, industrial and business nature, with own legal capacity and property, and with a legal capacity to enter into this Agreement pursuant to the Organic Law of Petroleos Mexicanos y Organismos Subsidiarios which was published in the Federal Official Gazette on July 16, 1992; II. That in the capacity of a government-controlled entity its purpose is processing natural gas, natural gas and artificial gas liquids, storing, transporting, distributing and marketing those hydrocarbons, as well as any derivatives capable of serving as basic industrial raw materials; III. That it wishes to sell and deliver Sulfur to Purchaser under the terms and conditions set forth herein; IV. That it has the organization, technical capacity and elements, and financial, commercial and legal capacity to perform the obligations provided herein; V. That the powers granted to its legal representative have not been revoked, limited or modified in any manner whatsoever at the day of execution hereof, consequently, that it has legal authority broad enough to enter into this Agreement, as evidenced in Public Instrument No. 53915 that was granted before and certified by Mr. Jose Manuel Gomez del Campo Lopez, Esq., Notary Public No 136 in and for the Federal District, on May 7, 2007. VI. That its fiscal domicile is Av. Marina Nacional, Numero 329, Edificio 1917 (B-1) 10o Piso Colonia Huasteca, Delegacion Miguel Hidalgo, Mexico City Federal
